Ames, J.
The various statutes, limiting the period of time during which executors and administrators are liable to be sued by the creditors of a deceased person, were plainly intended to secure the prompt and early settlement of estates. By the Gen. Sts. o. 97, §'5, this time is limited to two years after due notice has been given, as provided in the first section of the same chapter. Provision is made for the allowance of additional time in case of the discovery of new assets after the expiration of the two years. § 6. And there is a further provision to meet the case of a creditor having a claim which is justly due from the estate, but whose cause of action does not accrue within the prescribed term of two years. In this state of things the Probate Court may, upon examination, require the executor or administrator to retain in his hands sufficient funds of the estate to satisfy such claim. § 8.
A later statute, (St. 1861, e. 174, § 2,) which is relied upon by the plaintiffs, provides that any one who “ has a claim against the estate of a deceased person, which has not been prosecuted within the time limited by law,” may apply to this court by a bill in equity setting forth all the facts, and, if the court shall be of opinion that justice and equity require it, and that he “is not chargeable with culpable neglect in not bringing his suit within the time limited by law,” the court may give him judgment against the estate of the deceased. But, even in that event, such judgment is not to disturb or affect any payments or distributions made before the commencement of such suit in equity.
The claim óf these plaintiffs does not appear to us to fall within the purview of this statute. They have not been pro vented by any accident or mistake from bringing a suit within the time limited by law. Wells v. Child, 12 Allen, 333. No fraud is suggested. The question of neglect, or of any excuse *493for neglect on their part, does not arise. They had no claim of any kind against the estate of the deceased, until the amount of their liability upon the suit against them was determined by a judgment against them, and until payment by them of that judgment. Hayward v. Hapgood, 4 Gray, 437. As the period fixed by law for the limitation of actions against his administrators had long before that time expired, they have never been in a position in which they had any legal claim at all against these defendants. Their possible liability upon their contract with the railroad company would not even give them a contingent claim upon the intestate’s estate, upon which they could obtain an order from the Probate Court requiring the administrators to retain in their hands any funds of the estate to satisfy such claim. French v. Hayward, 16 Gray, 512. The statute on which the plaintiffs rely is intended to provide a remedy for a claim which might have been presented to the administrators for payment within the period of limitation, but which, without culpable neglect on the creditor’s part, has failed to be so presented. The claim in this case was not one of that description, inasmuch as it did not come into existence until after the period had arrived at which the administrators of the deceased were relieved by law of all liability to suit in behalf of creditors ol the estate. Wood v. Leland, 1 Met. 387. Holden v. Fletcher, 6 Cush. 235. Bacon v. Pomeroy, 104 Mass. 577. Whether the plaintiffs have or might have had a remedy against his legatees, distributees or heirs is a question not before us.

Decree affirmed.